     Case 2:20-bk-20801-BB        Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59             Desc
                                   Main Document    Page 1 of 7



1    THE TUROCI FIRM, INC.
     Todd Turoci (State Bar No. 160059)
2
     Dustin Nirschl (SBN 326648)
3    3845 Tenth Street
     Riverside, CA 92501
 4   Telephone: 888-332-8362
     Facsimile: 866-762-0618
 5   Email: mail@theturocifirm.com

 6   Attorney for Debtor-in-Possession
 7

                              UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                       LOS ANGELES DIVISION
10

11
     In re:                                            Chapter 11
12
                                                       Case No. 2:20-bk-20801-BB
     1369 LONDONDERRY ESTATE, LLC.,
13


14
                       Debtor-in-Possession.

15
                                                       CHAPTER 11 STATUS REPORT
16

                                                       CASE MANAGEMENT CONFERENCE:
17

                                                        Date:    January 27, 2021
18
                                                        Time:    10:00 a.m.
                                                        Ctrm.:   1539
19
                                                                 255 E. Temple Street
                                                                 Los Angeles, CA 90012
20

21

22

              TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY
23
     JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; OTHER CREDITORS
24
     AND PARTIES IN INTEREST:
25
              1369 Londonderry Estate, LLC, the debtor and debtor-in-possession ("Debtor") in the
26
     above-reference case, hereby files its Chapter 11 Status Report in connection with the upcoming
27
     chapter 11 case management conference.
28
     Case 2:20-bk-20801-BB           Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59               Desc
                                      Main Document    Page 2 of 7



1    A.     A brief description of the debtor's business and operations, if any, and the principal

2    assets and liabilities of each estate.
 3          1369 Londonderry Estate, LLC, the debtor and debtor in possession ("Debtor"), is a
 4    California limited liability company solely owned by Park City Family Settlement. Nile

 5    Niami is the Sailor of the Park City Family Settlement. Debtor was established in or about
 6    July 2014.
 7          The only asset of the Debtor is the real property located at 1369 Londonderry Place, Los
 8   Angeles, California 90069 ("Property"). There are five liens that are secured by the Property.
 9   The first lien holder is owed about $4.6 million. The second lien holder is owed about $11.3
10   million. The third lien holder is owed about $13.5 million. The fourth lien holder is owed $0.
11   Debtor disputes any amount owed to the fourth lien holder. The fifth lien holder is owed about
12   $29 million. The State Board of Equalization recorded a tax lien against the Property in the
13   amount of $29,940. The Property has a fair market value of approximately $30 million.
14           The Debtor is approximately 11 months behind on payments to the holders of the 1" and
15   2nd deeds of trust.
16   B.      Brief answer to the following questions:
17          1. What precipitated the bankruptcy filing?
18               A foreclosure was set for December 9, 2020. The Debtor filed this instant case to
19               stop the foreclosure and allow a reorganization plan to take shape that would most
20                 certainly include a sale of the property at market price rather than at
21                 firesale/foreclosure price.
22           2. What does the debtor hope to accomplish in this chapter 11 case?
23                 The Debtor's intentions are to sell the Property and distribute the proceeds as soon as
24                 possible.
25           3. What are the principal disputes or problems likely to be encountered during the
26                 course of the debtor's reorganization efforts?
27                 Debtor is facing foreclosure. Debtor wishes to sell the Property and pay its debts.
28           4. How does the debtor recommend that these disputes be resolved and why?

                                                         2
     Case 2:20-bk-20801-BB       Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59                 Desc
                                  Main Document    Page 3 of 7



               This is a single asset real estate case. The court may grant relief from the automatic
2              stay to a secured creditor unless the Debtor files a feasible plan of reorganization or

 3             begins making interest payments to the creditor within 90 days from the date of the

 4             filing of the case. Debtor will either commence interest payments to the creditors or

 5             propose a confirmable chapter 11 plan within the required time period. Debtor will
 6             sell the Property to satisfy the allowed claims to the maximum amount possible.
           5. Has the debtor complied with all of its duties under 11 U.S.C. Sections 521, 1106
 8             and 1107 and all applicable guidelines of the Office of the United States Trustee,
 9             and, if not, why not?
10             The Debtor is in compliance with all of its applicable statutory and guidelines of the
11             Office of the United States Trustee ("OUST"). The Debtor submitted its 7-Day
12             Package to the OUST. The Initial Debtor Interview and 341(a) Meeting of Creditors
13             are both scheduled on January 12, 2021.
14          6. Do any parties claim an interest in cash collateral of the debtor?
15             The Property does not generate any income so there is no cash collateral.
16          7. Is the debtor using cash that any party claims as its cash collateral and, if so, on

17             what date(s) did the debtor obtain an order authorizing the use of such cash or
18             the consent of such party?
19             Not applicable.
20   C.     The identity of all professionals retained or to be retained by the estate, the dates on

21   which applications for the employment of such professionals were filed or submitted to the
22   United States Trustee, the dates on which orders were entered in response to such

23   applications, if any, and a general description of the type of services to be rendered by each
24   or the purpose of the employment precipitated the bankruptcy filing?
25             A motion to employ The Turoci Firm, Inc. as general bankruptcy counsel was
26   filed on December 17, 2020 [docket number 20]. A motion to employ a broker should be filed
27   within 10 days. To date, no other professionals have been employed.
28


                                                      3
     Case 2:20-bk-20801-BB           Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59               Desc
                                      Main Document    Page 4 of 7



1    Debtor does not anticipate the need for any other professionals besides those listed above in this
2    case.
 3   D.      In operating cases, evidence regarding projected income and expenses for the first

 4   six months of the case.

 5           The Debtor does not anticipate earning any income.
 6   E.      Proposed deadlines for the filing of claims and objections to claims.
 7           A Motion Setting Claims Bar Date was filed on December 22, 2020 [docket number 14].
 8   The proposed deadline for non-governmental units to file proofs of claim is April 9,2021. The
 9   proposed deadline for governmental units to file proofs of claim is June 7, 2021. The order
10   setting the claims bar date is pending.
11           The Debtor proposes that objections to claims be filed within ninety (90) days after the
12   effective date of any confirmed plan of reorganization or ninety (90) days after the actual bar

13   date, whichever occurs later.
14   F.      A proposed deadline for the filing of a plan and disclosure statement; and
15           Debtor anticipates filing a plan of reorganization and disclosure statement within 90 days
16   G.      A discussion of any significant unexpired leases and executory contracts to which
17   the debtor is a party and the debtor's intentions with regard to these leases and contracts.
18           There are no executory contracts or unexpired leases.
19
     Dated: December 28, 2020                              THE TUROCI FIRM, INC.
20

21                                                                      -
                                                           Todd Turoci
22
                                                           Attorney for Debtor in Possession
23                                                         1369 Londonderry Estate, LLC

24

25

26

27

28


                                                      4
        Case 2:20-bk-20801-BB                    Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59                                      Desc
                                                  Main Document    Page 5 of 7


                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3845 Tenth Street, Riverside, CA 92501


A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 STATUS REPORT FOR
INITIAL CASE MANAGEMENT CONFERENCE ON JANUARY 27, 2021
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/29/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Mel Aranoff maranoff@mbnlawyers.eom
    •   Simon Aron saron@wrslawyers.com, eweiman@wrslawyers.com
    •   Eryk R Escobar erykteseobar@usdoj.gov
    •   Kenneth G Lau kenneth.g.lau(L.ilusdoj.gov
    •   Todd L Turoci mail@theturocifirm.com
    •   United States Trustee (LA) ustpregion16.1a.eef@usdoj.gov
    •   Johnny White JVVhite@wrslawyers.eom,
        aparisigivrslawyers.com;eweiman@wrslawyers.eom;chamilton@wrslawyers.com

                                                                                      fl   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 12/29/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Sheri Bluebond
U.S. Bankruptcy Court
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal  delivery, overnight  mail service, or (for those who consented  in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                                      D     Service                                      7
                                                                                                         ormation continued o4 att ched page

I declare under penalty of perjury under the laws of the United States that thle                              is true and •rrect

   12/29/2020                     Dana Cormey
   Date                          Printed Name                                                    Si.ature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
             Case 2:20-bk-20801-BB             Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59 Desc
Label Matrix for local noticing                 Main    Document
                                                1369 Londonderry Estate, LLCPage 6 of 7 Los Angeles Djsrisla
0973-2                                          8981 W. Sunset Blvd., Suite 303       255 East    le Street,
Case 2:20-bk-20801-BB                           West Hollywood, CA 90069-1850         L9,Angeles, CA 90012-3332
Central District of California
Los Angeles
Tue Dec 2908:11:33 PST 2020
      Bellagio Road, LLC                        MG Private Client Group               Blanca Tile
8981 W. Sunset Blvd., Suite 303                 PO Box 601148                         9425 Olympic Blvd.
West Hollywood, CA 90069-1850                   Pasadena, CA 91189-1148               Pico Rivera, CA 90660-2143




California Dept. of Tax and Fee Administrati    Carcassonne Fine Homes, LLC           Centurion LV
Collections Support Bureau, MIC: 55             8981 W. Sunset Blvd., Suite 303       607E. Brisa Drive
PO Box 942879                                   West Hollywood, CA 90069-1850         Phoenix, AZ 85085-7216
Sacramento, CA 94279-0055



County of Los Angeles Tax Collector             Crestlloyd, LLC                       Davidson Accountancy
PO Box 512102                                   8981 W. Sunset Blvd., Suite 303       14011 Ventura Blvd. Suite 302
Los Angeles, CA 90051-0102                      West Hollywood, CA 90069-1850         Sherman Oaks, CA 91423-5226




Dunfanaghy Bay Ventures, LLC                    First American Title Insurance Co.    First Republic Bank
dba Skyline Development                         4380 La Jolla Village Drive           Loan Servicing Department
8981W. Sunset Blvd., Suite 303                  Suite 110                             111 Pine Street
West Hollywood, CA 90069-1850                   San Diego, CA 92122-1200              San Francisco, CA 94111-5608



Franchise Tax Board Bankruptcy                  GB Developing                         Internal Revenue Service
Section, MS: A-340                              2328 Durfee Ave, Suite G              P.O. Box 7346
P. O. Box 2952                                  Calabasas, CA 91372                   Philadelphia, PA 19101-7346
Sacramento, CA 95812-2952



Italian Luxury Group                            Jt4S                                  Jensen Construction
4 NE 39th Street                                7640 Burnet Ave.                      3278 Mataro Street, Suite 1
Miami, FL 33137-3630                            Van Nuys, CA 91405-1005               Pasadena, CA 91107-6027




LADWP                                            Marbella Construction, Inc.          Nile Miami
PO Box 30808                                     8981 W. Sunset Blvd., Suite 303      8981 W. Sunset Blvd., Suite 303
Los Angeles, CA 90030-0808                       West Hollywood, CA 90069-1850        West Hollywood, CA 90069-1850




Pnwertok Electric Inc.                           Ouattro Investment, Inc.              Snyder Diamond
28364 S. Western Avenue, 8414                    c/o Paul Weinberg                     1399 Olympic Blvd.
Rancho Palos Verdes, CA 90275-1434               5 Park Plaza, Suite 1500              Santa Monica, CA 90404-3716
                                                 Irvine, CA 92614-8595



Southern California Gas                          State Board of Equalization           State Board of Equalization
PO Box C                                         Account Information Group, MIC: 29    Special Operations Bankruptcy Team
Monterey Park, CA 91154-0932                     P.O. Box 942879                       MIC: 74
                                                 Sacramento, CA 94279-0029             P.O. Box 942879
                                                                                       Sacramento, CA 94279-0074
              Case 2:20-bk-20801-BB                 Doc 18 Filed 12/29/20 Entered 12/29/20 10:34:59 Desc
U.S. Small Business Administration                    MainStates
                                                     United Document           Page 7 of 7
                                                                 Attorney s Office         United States Department of Justice
Attn: So Cal Legal Unit                              Federal Building, Room 7516                          Ben Franklin Station
330 North Brand Boulevard, Suite 12                  300 North Los Angeles Street                         P. O. Box 683
Glendale, CA 91203-2320                              Los Angeles, CA 90012-3336                           Washington, DC 20044-0683



United States Trustee (LA)                           West Valley Green                                    Westside Estate Agency
915 Wilshire Blvd, Suite 1850                        14761 Tupper Street                                  210 N. Canon Drive
Los Angeles, CA 90017-3560                           Panorama City, CA 91402-1222                         Beverly Hills, CA 90210-5302




Yogi Securities Holding, LLC                         Yvonne Miami                                         Todd L Turoci,
Attn. Joseph Englanoff                               301 Copa de Oro Road                                 The TuroskFirm
9701 West Pico Boulevard, Suite 201                  Los Angeles, CA 90077-3822                           3845Anth Street
Los Angeles, CA 90035-4743                                                                                    rside, CA 92501-3519




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.



(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients     38
                                                     Bypassed recipients      1
                                                     Total                   39
